

117 HR 5072 IH: Housing for Afghan Allies Act of 2021
U.S. House of Representatives
2021-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5072IN THE HOUSE OF REPRESENTATIVESAugust 23, 2021Mr. Bera introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize use of rental assistance amounts for individuals and families from Afghanistan, and for other purposes.1.Short titleThis Act may be cited as the Housing for Afghan Allies Act of 2021.2.Use of emergency rental assistance(a)Fiscal Year 2021 Consolidated Appropriations Act fundsSubsection (c) of section 501 of subtitle A of title V of division N of the Consolidated Appropriations Act, 2021 (15 U.S.C. 9058a(c)) is amended by adding at the end the following new paragraph:(5)Use for individuals and families from AfghanistanNotwithstanding any other provision of this section, an eligible grantee may use not more than 25 percent of funds provided from a payment made under this section to provide financial assistance to pay rent, utilities, and home energy costs for any individual who is, or any household comprised of members who—(A)are citizens or nationals of Afghanistan; (B)are present within the United States; and(C)have—(i)been granted special immigrant status as described in section 602(b) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note); or(ii)received Priority 2 (P–2) refugee designation..(b)ARPA fundsSubsection (d) of section 3201 of the American Rescue Plan Act of 2021 (15 U.S.C. 9058c(d)) is amended by adding at the end the following new paragraph:(3)Use for individuals and families from AfghanistanNotwithstanding any other provision of this section, an eligible grantee may use not more than 25 percent of funds provided from a payment made under this section to provide financial assistance to pay rent, utilities, and home energy costs for any individual who is, or any household comprised of members who—(A)are citizens or nationals of Afghanistan; (B)are present within the United States; and(C)have—(i)been granted special immigrant status as described in section 602(b) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note); or(ii)received Priority 2 (P–2) refugee designation..